Citation Nr: 1630746	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  07-06 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from October 1981 to April 1986.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from a May 2006 rating decision of the RO in Montgomery, Alabama.

In November 2011, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In a decision dated in April 2012, the Board denied service connection for diabetes mellitus.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's April 2012 denial was identified as having been potentially affected by an invalidated rule relating to the duties of VA hearing officers.  In order to remedy any such potential error, the Board sent the Veteran a September 2013 letter notifying him of an opportunity to receive a new hearing and/or decision from the Board.  Subsequently, the Veteran indicated that he did not want a new hearing, but requested only to have the prior decision vacated and a new one issued in its place.  

In a decision dated in April 2014, the Board again denied service connection for diabetes mellitus.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in April 2015, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's April 2014 decision and remanded this issue back to the Board for additional development consistent with the Joint Motion.

In a decision dated in September 2015, the Board again denied the claim.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in May 2016, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's September 2015 decision and remanded this issue back to the Board for additional development consistent with the Joint Motion.


FINDING OF FACT

Diabetes mellitus first became manifest to a degree of 10 percent or more within one year of service separation.  


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in peacetime service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diabetes mellitus is included among the enumerated chronic diseases.  In order for diabetes mellitus to have become manifest to a degree of 10 percent, there must be a diagnosis of the disease and evidence to substantiate the requirement of a restricted diet.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

As noted above, this claim has been before the Board on several occasions and is the subject of two Joint Motions.  In the April 2015 Joint Motion, the parties agreed that the Board had not adequately addressed why a medical examination and opinion were not necessary to resolve the claim.  In the September 2015 decision, the Board explained that the service treatment records were negative for evidence of a diabetes mellitus, type II disorder; the Veteran's endocrine system was examined and found to be normal at service separation; and, while it was confirmed that the Veteran was provided in-patient treatment in August 1987, one year and four months after service separation, the purpose of this treatment could not be determined by any source other than the Veteran, whose assertions were found to be non-credible.  

The particular assertion which the Board previously found to be non-credible was the Veteran's assertion that he was diagnosed with diabetes within one year of service separation and was hospitalized for treatment of diabetes mellitus in August 1987.  The Board provided its explanation of that finding not only in terms of the absence of contemporaneous treatment records establishing a diagnosis, but also in terms of the specific requirements for a 10 percent rating under Diagnostic Code 7913.  In essence, the Board found that, even if conceded that a diagnosis of diabetes mellitus were given within one year of service, the evidence does not substantiate that the requisite rating criteria were met at that time.  

In the May 2016 Joint Motion, the parties agreed that the Board had improperly found the statements of the Veteran to be non-credible and that the Board did not explain how the Veteran's interest in the outcome of his claim was different than any other person claiming benefits.  The parties agreed that the Board "must provide reasons explaining why it found Appellant to be biased that would not apply generally to everyone who is claiming a VA benefit."  

The basis in VA law of the asserted requirement that the Board identify some unique manner of bias in order to find a claimant's statements non-credible is unclear from the discussion in the Joint Motion and remains unclear after a review of applicable caselaw, statutes, and regulations.  The Board's observes that the bias any claimant has in the outcome of his or her claim stems from the value of the benefit sought.  In other words, a VA claimant is not a dispassionate observer, but is by definition, someone who would benefit financially from a grant of the benefit sought.  This form of bias is not unique, but is common to anyone seeking a financial benefit.  The difference from one case to another comes not in the type or manner of bias, but in the existence of supportive or contradictory evidence in any given record.  

Nevertheless, the Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim). 

As a unique form of bias cannot be identified in this case, the Board therefore concludes that the agreement of the parties in this matter essentially precludes a finding by the Board that the Veteran's assertions regarding being diagnosed with diabetes mellitus within one year of service separation are not credible.  

Therefore, in accordance with the stipulation of the parties, the Board finds that there is competent and credible evidence of a diagnosis of diabetes mellitus within the presumptive period and a hospitalization for diabetes mellitus within 14 months of service separation.  The need for hospitalization would certainly imply that the Veteran's symptoms were not adequately controlled.  To the extent of any remaining doubt regarding the need for restricted diet for diabetes management, such doubt is resolved in favor of the claim.  Accordingly, the Board concludes that service connection for diabetes mellitus is warranted.  

Duties to Notify and Assist

As the Board is granting service connection for diabetes mellitus, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service connection for diabetes mellitus is granted. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


